FORM10 - Q For the Quarter endedNOVEMBER 30, 2010 Commission File Number 1-7602 EXCALIBUR INDUSTRIES (Exact name of registrant as specified in its charter) State or other jurisdiction of incorporation or organization:UTAH IRS Employer Identification Number: 87-0292122 Address or principal executive offices: Post Office Box 3551 Duluth, Minnesota 55803 Phone Number: (218) 724-4711 E-Mail Address: mhubert1@msn.com Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report); and, (2) has been subject to such filing requirements for the past 90 days. YES xNOo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.November 30, 2010 - Common Shares 6,319,307 EXCALIBUR INDUSTRIES CONSOLIDATED BALANCE SHEET Form 10-Q Part I For the Periods Ending: Unaudited Nov. 30, 2010 Aug. 31, 2010 ASSETS Cash, Savings Certificates, Treasury Bills $ $ Notes and Accounts Receivable 0 0 Other Assets 0 0 Total Current Assets $ $ Property, Equipment & Mineral Interests (See Note B) Less Accumulated Depreciation ) ) Total Fixed and Other Assets $ $ Deposits 60 60 TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS’ EQUITY Current Liabilities $ $ Other LiabilitiesLoan from Stockholder 0 0 Common Stock 0 $.01 Par Value, Authorized 10,000,000 Shares; 6,319,307 Shares issues; 6,319,307 Outstanding Paid-In Capital in excess of Par Retained Earnings Treasury Stock ) ) Total Shareholders’ Equity TOTAL LIABILITIES & SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral of these financial statements. These financial statements are unaudited. Page 2 EXCALIBUR INDUSTRIES CONSOLIDATED STATEMENT Form 10-Q OF INCOME, EXPENSE Part I
